Plaintiffs in error were tried at the April, 1910, term of the district court of Wagoner county on a charge of assault with a dangerous weapon with intent to do bodily harm, and were convicted on the 23d day of April, 1910. Thereafter, on the 30th day of said month, they were sentenced to imprisonment in the state penitentiary for a term of 2 1/2 years.
The appeal was filed in this court on the 25th day of October, 1910. No petition in error and no brief have been filed on behalf of plaintiffs in error. This cause was assigned for oral argument on the 6th day of January, 1912. On that date no appearance was made on behalf of plaintiffs in error for oral argument, and the Assistant Attorney General on behalf of the state, moved to affirm for want of prosecution.
The motion is well taken. When an appeal is taken from a judgment of a trial court, and no petition in error is filed and no brief filed on behalf of appellant, and no appearance made for oral argument, such appeal is considered as abandoned, and will be affirmed, *Page 520 
on motion of the Attorney General or his proper representative. See Mingle v. State, 5 Okla. Cr. 535, 115 P. 616; Price v.State, 5 Okla. Cr. 147, 113 P. 1061; Henson v. State,5 Okla. Cr. 6, 113 P. 224; and many others.
The record has been carefully examined, and we are of opinion that the judgment should be affirmed. It is so ordered. The clerk will issue mandate forthwith.
FURMAN, P.J., and DOYLE, J., concur.